          Case 3:20-cv-02731-VC Document 176 Filed 05/15/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                     Case No. 20-cv-02731-VC
  al.,
                  Plaintiffs,                         ORDER REGARDING RELATED
                                                      CASES
           v.

  DAVID JENNINGS, et al.,
                  Defendants.



       Several judges in this District have issued referrals to this Court to determine whether
other individually-filed cases are related to this class action. The Court’s current view is that an
individual case should be deemed related to this class action if it includes nothing that falls
outside the scope of this class action—that is, if the sole claim for relief in the individual case
involves allegedly unconstitutional conditions of confinement relating to Covid-19 at Mesa
Verde or Yuba County Jail. Cases in which the plaintiff or petitioner raises additional claims or
requests for relief should not be deemed related to this case. It will, of course, be up to the judge
presiding over such an individual case to decide whether to stay the case while this Court is
considering bail applications submitted by class members. If this Court receives a bail
application from a class member who has a separate individual case pending, the fact that the
individual case is pending will not prevent this Court from considering the bail application.
       The Court will rule on pending and future referrals accordingly.
       IT IS SO ORDERED.

Dated: May 15, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
